DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 10/12/2022 have been received and fully considered.  Claims 1-5, 7-12 and 14-19 are pending.  Claims 6, 13 and 20 are cancelled, claims 1, 2, 8, 9 and 15 are amended.  Claims 1-5, 7-12 and 14-19 are now under consideration.

Response to Arguments
Regarding applicant’s arguments that Sullivan and Cress teach multiple baffles the examiner notes that the primary reference Hattori teaches using only one baffle and while Sullivan and Cress include more than one baffle the teachings taken from these references do not rely upon having multiple baffles and therefore multiple baffles would not be incorporated into the combination of Hattori with Sullivan and Cress.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the channel in the body of the front-loading vertical kiln is disposed below the lid”, it is unclear how the channel can be below a lid in a front-loading kiln, see applicant’s figure 6 where the channel is shown as interiorly positioned in relation to the lid/door and it is not below it.  For the purposes of examination, the examiner is taking the limitation to mean the channel is disposed interiorly of the lid.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US Patent No. 5,961,917) in view of Sullivan et al (US Patent No. 8,133,049),  Cress (US Patent No. 5,498,852) and Cress (US Patent No. 5,378,144 hereinafter ‘144).
Regarding claim 1.
	Hattori teaches a heating device (inherent to firing process see at least column 3, lines 51-54) comprising: a single baffle (4) having a central aperture (top hole in 4 see figures 3a and 3b).
	Hattori fails to disclose a top or side loading vertical kiln comprising a body having a lid disposed on a top side of the body, wherein the lid is configured to be opened to insert items into the top-loading kiln and closed during a heat treating operation being performed in the top-loading kiln and detents in a top surface of the baffle, wherein the detents include pairs of detents with a first detent of a pair being formed on a first side of the central aperture and a second detent of the pair being formed on a second side of the central aperture opposite the first side, wherein an area below the single baffle is exposed to an interior of the top-loading vertical kiln, and wherein the single baffle is disposed below at least one heating element within the top- loading vertical kiln such that the at least one heating element is disposed between the single baffle and the lid so as to heat any portion of an object that extends above a top surface of the baffle when the object is being heat treated in the top-loading vertical kiln. 
	Sullivan teaches a structure for supporting articles to be fired similar to Hattori including a top or side loading vertical kiln (see column 2, lines 63-64 where the top or side loading kilns are obvious variants of each other) comprising a body portion having a lid (door, see column 2, lines 63-64) disposed on a top or side of the body, wherein the lid is configured to be opened to insert items into the kiln and closed during a heat treating operation being performed in the kiln (inherent) and rods (94a-c) are configured to rest in corresponding detents (96-106) in a top surface of the support (90), wherein the detents include pairs of detents with a first detent of a pair being formed on a first side of the aperture and a second detent of the pair being formed on a second side of the aperture opposite the first side (see figure 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of Sullivan to include a kiln body with a door in order to properly fire the articles in a kiln and to include detents in order to allow the rods to be removable without risking them rolling around during firing.
	Cress teaches a kiln similar to Hattori including fixing a baffle/item for placing articles to be fired (40) within the body of the kiln (by grooves 30), wherein an area below the single baffle is exposed to an interior of the top-loading vertical kiln (see figure 1 where every baffle is exposed underneath).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of Cress to include fixing the baffle within the body of the kiln in order to secure the baffle in place.
	‘144 teaches a kiln similar to Hattori including wherein a single baffle (structure of 37, 38 and 39) is disposed below at least one heating element (top 48, see figures 2, 4 and column 3, lines 50-51) within a top- loading vertical kiln (10) such that the at least one heating element is disposed between the single baffle and the lid so as to heat any portion of an object that extends above a top surface of the baffle when the object is being heat treated in the top-loading vertical kiln (see figures 2 and 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of ‘144 to include a heating element above the baffle in order to heat the top of the baffle and since this is an art equivalent means of arranging the heating elements within a kiln well known throughout the art to be interchangeable with other means of arranging the heating elements.

Regarding claim 2:
	Hattori modified above teaches a plurality of rods (6) spaced apart from each other and configured to rest in corresponding detents in the top surface of the baffle (see claim 1 addressed above) a tube suspension element (3) configured to suspend a tube (5) between a respective pair of rods (6) by resting across a top of the respective pair of rods (see figures 3a and 3b). 
	Hattori fails to disclose the item being fired/suspended are knives however it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use knives within the combination discussed above since this is a known item that requires even heat treatment on all sides to prevent warping where such a suspension carrying can prevent such warping.

Regarding claim 3:
	Hattori modified above teaches the blade suspension element is a pin (3) configured to be inserted through an aperture in the blade. 

Regarding claim 4:
	Hattori modified above teaches the plurality of rods but fails to specify they are alloy rods.  However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an alloy rod since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 7:
	Hattori modified above teaches the rod but fails to specify it is a ceramic rod.  However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an alloy rod since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US Patent No. 5,961,917) in view of Sullivan et al (US Patent No. 8,133,049) and Linhart et al (US Patent No. 4,780,597).
Regarding claim 8.
	Hattori teaches a heating device (inherent to firing process see at least column 3, lines 51-54) comprising: a baffle (4) having a central aperture (top hole in 4 see figures 3a and 3b).
	Hattori fails to disclose a top or side loading vertical kiln comprising a body having a lid disposed on a top side of the body, wherein the lid is configured to be opened to insert items into the front-loading kiln and closed during a heat treating operation being performed in the front-loading kiln, wherein the body also includes a channel formed by rails and detents in a top surface of the baffle, wherein the detents include pairs of detents with a first detent of a pair being formed on a first side of the central aperture and a second detent of the pair being formed on a second side of the central aperture opposite the first side, wherein the channel in the body of the front-loading vertical kiln is disposed below the lid, and wherein an area below the single baffle is exposed to an interior of the front-loading vertical kiln. 
	Sullivan teaches a structure for supporting articles to be fired similar to Hattori including a top or side loading vertical kiln (see column 2, lines 63-64 where the top or side loading kilns are obvious variants of each other) comprising a body portion having a lid (door, see column 2, lines 63-64) disposed on a top or side of the body, wherein the lid is configured to be opened to insert items into the kiln and closed during a heat treating operation being performed in the kiln (inherent) and rods (94a-c) are configured to rest in corresponding detents (96-106) in a top surface of the support (90), wherein the detents include pairs of detents with a first detent of a pair being formed on a first side of the aperture and a second detent of the pair being formed on a second side of the aperture opposite the first side (see figure 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of Sullivan to include a kiln body with a door in order to properly fire the articles in a kiln and to include detents in order to allow the rods to be removable without risking them rolling around during firing.
	Linhart teaches a heating oven similar to Hattori including fixing a baffle/item for placing articles to be heated (5) within the body of the oven by channels 10 (see figure 1), the channel is disposed interior of the lid/door (see column 2, lines 6-8 where the muffle can be closed by a door on its open end where the channel would be interior to the door) and wherein an area below the single baffle is exposed to an interior of the front-loading vertical kiln (see figure 2 where each baffle has room underneath it).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of Linhart to include fixing the baffle within the body of the kiln in order to secure the baffle in place.

Regarding claim 9:
	Hattori modified above teaches a plurality of rods (6) spaced apart from each other and configured to rest in corresponding detents in the top surface of the baffle (see claim 8 addressed above) a tube suspension element (3) configured to suspend a tube (5) between a respective pair of rods (6) by resting across a top of the respective pair of rods (see figures 3a and 3b). 
	Hattori fails to disclose the item being fired/suspended are knives however it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use knives within the combination discussed above since this is a known item that requires even heat treatment on all sides to prevent warping where such a suspension carrying can prevent such warping.

Regarding claim 10:
	Hattori modified above teaches the blade suspension element is a pin (3) configured to be inserted through an aperture in the blade. 

Regarding claim 11:
	Hattori modified above teaches the plurality of rods but fails to specify they are alloy rods.  However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an alloy rod since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 14:
	Hattori modified above teaches the rod but fails to specify it is a ceramic rod.  However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an alloy rod since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US Patent No. 5,961,917) in view of Sullivan et al (US Patent No. 8,133,049), Cress (US Patent No. 5,378,144) and Cress (US Patent No. 5,378,144 hereinafter ‘144).
Regarding claim 15.
	Hattori teaches a heating device (inherent to firing process see at least column 3, lines 51-54) comprising: a single horizontal baffle (4, the baffle includes a horizontal portion) having a central aperture (top hole in 4 see figures 3a and 3b) and a plurality of rods (6) spaced apart from each other.
	Hattori fails to disclose a vertical kiln having the rods rest in detents in a top surface of the baffle, wherein the detents include corresponding pairs of detents with a first detent of a pair being formed on a first side of the central aperture and a second detent of the pair being formed on a second side of the central aperture opposite the first side wherein the baffle is configured to fit within a kiln when a lid of the kiln is closed; and a plurality of legs extending in a downward direction from the baffle opposite the top surface, wherein the baffle includes opening on sides between the legs and on a bottom between the legs, wherein an area below the single horizontal baffle is exposed to an interior of the top-loading vertical kiln, and wherein the single horizontal baffle is disposed below at least one heating element within the top- loading vertical kiln such that the at least one heating element is disposed between the single horizontal baffle and the lid so as to heat any portion of an object that extends above a top surface of the single horizontal baffle when the object is being heat treated within a kiln housing the vertical hanging system kiln retrofit kit. 
	Sullivan teaches a structure for supporting articles to be fired similar to Hattori including a top or side loading vertical kiln (see column 2, lines 63-64 where the top or side loading kilns are obvious variants of each other) comprising a body portion having a lid (door, see column 2, lines 63-64) disposed on a top or side of the body, wherein the lid is configured to be opened to insert items into the kiln and closed during a heat treating operation being performed in the kiln (inherent) and rods (94a-c) are configured to rest in corresponding detents (96-106) in a top surface of the support (90), wherein the detents include pairs of detents with a first detent of a pair being formed on a first side of the aperture and a second detent of the pair being formed on a second side of the aperture opposite the first side (see figure 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of Sullivan to include a kiln body with a door in order to properly fire the articles in a kiln and to include detents in order to allow the rods to be removable without risking them rolling around during firing.
	Cress teaches a kiln similar to Hattori including a baffle (36-39) with a plurality of legs (36) extending in a downward direction from the baffle opposite the top surface, wherein the baffle includes opening on sides between the legs and on a bottom between the legs (see figure 4), wherein an area below the single baffle is exposed to an interior of the top-loading vertical kiln (see figure 1 where every baffle is exposed underneath).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori with the teachings of Cress to include the legs within the body of the kiln in order to hold the baffle as needed.
	‘144 teaches a kiln similar to Hattori including wherein a single horizontal baffle (39) is disposed below at least one heating element (top 48, see figures 2, 4 and column 3, lines 50-51) within a top- loading vertical kiln (10) such that the at least one heating element is disposed between the single horizontal baffle and the lid so as to heat any portion of an object that extends above a top surface of the baffle when the object is being heat treated in the top-loading vertical kiln (see figures 2 and 4).

Regarding claim 16:
	Hattori modified above teaches a tube suspension element (3) configured to suspend a tube (5) between a respective pair of rods (6) by resting across a top of the respective pair of rods (see figures 3a and 3b). 
	Hattori fails to disclose the item being fired/suspended are knives however it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use knives within the combination discussed above since this is a known item that requires even heat treatment on all sides to prevent warping where such a suspension carrying can prevent such warping.

Regarding claim 17:
	Hattori modified above teaches the blade suspension element is a pin (3) configured to be inserted through an aperture in the blade. 

Regarding claim 18:
	Hattori modified above teaches the pin but fails to specify it is an alloy pin.  However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an alloy pin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762